Citation Nr: 0516995	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 1971 
and from November 1974 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

By way of procedural background, the Board notes that we 
issued a Development Memorandum in August 2002, to afford the 
veteran an additional VA examination.  In January 2003, the 
veteran was afforded the requested examination.  Thereafter, 
in June 2003, the Board remanded the veteran's claim to 
afford the veteran an RO adjudication of this additional 
evidence.  In November 2004, the Board again remanded the 
veteran's claim, at his request, to afford him a 
videoconference hearing with a Veterans Law Judge.  Such a 
hearing was conducted by the undersigned in January 2005.  A 
transcript of the hearing is associated with the claims file.  
The veteran's claim has been properly returned to the Board.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information sufficient for the RO 
to verify any claimed in-service stressor.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

December 1970 service treatment records show the veteran was 
brought into the sick bay by two shipmates, who stated he was 
tearful and had a knife.  It was noted that the veteran 
appeared to have suicidal tendencies.

An August 1993 VA outpatient treatment record shows the 
veteran admitted to drinking one case of beer daily.  He had 
delirium tremens in the morning and blackouts for the 
previous evening.  He complained of constant headaches for 
twenty years and felt depressed about his life situation.  He 
did not know how to break the cycle of alcohol abuse.  The 
veteran was tremulous on admission.  He was diagnosed with 
alcohol abuse, acute and chronic, and depression.

Private records dated from December 1997 to March 1999, P.B, 
PA-C, show the veteran's treatment for depression and anxiety 
disorder related to his financial situation.

VA outpatient treatment records dated from January 1998 to 
June 1999 show that the veteran was treated for and diagnosed 
with major depression and generalized anxiety disorder.  One 
April 1999 and one June 1999 clinical entry show an 
assessment of health maintenance related to PTSD with major 
depression.

In a December 1998 VA written statement, the veteran's 
clinical psychiatrist indicated that the veteran had sought 
treatment at the clinic for a year.  He indicated that the 
veteran was unable to work.  The veteran was seen for 
generalized anxiety and depression.  Treatment and medication 
had not cured him.  His anxiety disorder varied in intensity, 
and was much worse in social situations.  

In a March 1999 statement, the veteran indicated that he had 
served in Vietnam and experienced traumatic events from July 
1967 to July 1968.  He stated that, upon arriving in Vietnam, 
he was told to go to bars and ensure that troops were not 
getting into trouble.  He said that, while on board ship, he 
saw three or four sailors sucked into the jet engines of 
aircraft.  He added that a friend of his, whose last name he 
remembered, fell overboard and drowned.  He described an 
incident in which, while they were in the Philippines, one of 
his friends was throwing up, and the veteran told him to 
clean it up.  When the veteran's friend tried to throw out 
the water, he fell and died.  He recalled bombs going off, 
people being killed, and he often wondered when it was his 
turn to die.  Since then, he thought about those events at 
least 25 times a month.  He said that flashbacks had occurred 
at least seven times a month over the previous 30 years.  The 
veteran avoided war movies, and did not read books on war.  
He felt depressed when it was hot and overcast.  Music also 
brought back memories of Vietnam.  He did not talk about 
Vietnam with anyone.  Since then, he had not been able to get 
close to anyone.  He said he also had trouble sleeping.

In May 1999, the veteran underwent VA examination.  His 
claims folder was reviewed the week after his examination.  
The veteran indicated that he went to Vietnam in 1969.  The 
examiner noted that the veteran's responses to all questions 
were vague and not clear.  The veteran described three 
stressors.  The first was the man who had vomited in his 
room.  The veteran told him to clean it up.  The veteran was 
later told that this man fell off the ship and died.  The 
veteran felt like it was his fault.  Ever since then, he got 
the shakes.  He saw this man's face as if it were in front of 
him.  Second, he saw a man get sucked into a jet engine.  He 
believed they then carried the body past him.  Third, the 
veteran reported he was in port and saw a friend get shot.  
The veteran was very vague with all those descriptions.

The veteran described himself as an alcoholic.  He had 
attended several alcoholic treatment programs.  The examiner 
noted that his description of his current treatment was vague 
and unreliable.  He often had trouble sleeping.  He described 
one nightmare, in which he saw the face of the man who fell 
overboard.  The veteran was currently separated from his 
wife, and living with his brother.

The veteran stated that every time he argued with his wife it 
reminded him of his service.  He said he had not worked in 
four or five years.  On examination, the veteran had tremors.  
He responded to questions in a very vague fashion, and 
sometimes changed his answers.  He got upset that he was 
asked about dates.  The veteran was fully oriented, with no 
obvious deficits in memory.  He was vague and evasive on 
dates, but it seemed his memory was intact.  The veteran 
stated that he had not had a drink in three years.  He said 
he had been suicidal within the previous three weeks.  There 
was no history of hallucinations or delusions.  The veteran 
felt he was being persecuted because he was asked to answer 
so many questions by VA.

The psychiatric examiner opined that the veteran did not 
exhibit the symptoms of PTSD.  The examiner noted that, bu 
his own account, the veteran was not present when the above-
mentioned individual fell over the side of the ship.  Thus, 
it would not qualify as an event which he witnessed which was 
horrifying, terrifying, or life threatening.  The witnessing 
of the individual who was sucked into the jet engine was 
described by the veteran as not making him scared because it 
did not make him afraid of death.  Further, the veteran 
really did not have recurrence of these events, except for 
one alleged discrete nightmare that occurred now and then.  
He had no other signs of arousal or remembrance, nor did he 
seem to show significant signs of avoidance.  The veteran did 
seem to have traits characteristic of a somewhat passive-
dependent personality.  He also had a history of alcohol 
abuse.

In a December 1999 written statement, the veteran indicated 
that his VA medical records showed a diagnosis of PTSD, as 
well as generalized anxiety, panic attacks, and depression.

In October 2000, the veteran testified before a Decision 
Review Officer at the RO.  The veteran's representative 
stated that the veteran had been diagnosed with PTSD since 
1999.  The representative summarized the veteran's claimed 
stressors.  The veteran believed his friend went overboard in 
1977 or 1978.  He referred to an incident during service when 
he was brought to sick bay for suicidal tendencies.  He 
believed this was around the time he saw the man get sucked 
into the jet engine.  The veteran testified that when the man 
was sucked into the jet engine, he was told to help with the 
body.

In an October 2000 written statement, the veteran's VA 
psychiatrist and registered nurse indicated that the veteran 
was diagnosed with PTSD since 1999.

In October 2000, the RO requested the U.S. Armed Forces 
Center for Research of Unit Records to research the veteran's 
claimed stressors, including the incident where a man fell 
overboard, and the incident where a man was sucked into a jet 
engine.

VA outpatient records dated from January to March 2001 show 
the veteran was diagnosed with generalized anxiety disorder 
and PTSD.

In April 2001, the Center for Research of Unit Records 
indicated that the morning reports were searched for January 
1970 to January 1971.  Morning reports were not made.  
Additionally, ship logs were not maintained, and the RO was 
instructed to contact the Naval Historical Center for more 
information.

In May 2001, the RO contacted the Naval Historical Center and 
requested the ship's logs for the ship the veteran was aboard 
when his friend fell overboard.

In July 2001, the RO received a response from the Army 
Records Management facility.  They indicated that, in order 
to conduct deck log research into the incidents mentioned by 
the veteran, he would need to provide a specific date within 
a 60-day time period.  They also indicated that they had 
reviewed the 1976 to 1980 command histories for the veteran's 
ship.  There was no confirmation of the veteran's claimed 
incident, that his friend fell overboard.

VA outpatient treatment records dated from January 2001 to 
May 2003 indicate the veteran was treated for health 
maintenance related to PTSD with major depression.  In an 
April 2003 clinical entry, the provider indicated that, if 
the veteran had been examined when he first started at the 
clinic, his anxiety level would have been much higher.  His 
medicine and counseling taught him how to decrease his 
anxiety levels.

In January 2003, the veteran again underwent VA examination.  
His medical records were reviewed.  He appeared to be 
somewhat of an unreliable historian.  His story changed from 
time to time during the evaluation.  He was inconsistent as 
far as giving specific information.  The examiner reviewed 
the veteran's records from D.P.  He was indicated to have a 
diagnosis of major depression and PTSD, in conjunction with 
other physical disorders.  It was noted in these records that 
the veteran had nightmares, but the content was unclear.  In 
March 2002, he had indicated that he had nightmares about his 
friend who died.  Records also showed he had problems with 
depression, anxiety, and intrusive and suicidal thoughts.

The examiner noted the veteran's August 1999 VA examination 
report, which indicated there was no confirmed diagnosis of 
PTSD and that the evidence was inadequate to establish that a 
stressful experience to support a diagnosis had actually 
occurred.  The examiner asked the veteran about the 1970 
service record that showed he was taken to sick bay with 
suicidal thoughts.  The veteran's story changed during the 
course of the evaluation.  First, he indicated that he went 
because he was upset about the friend who fell overboard.  
Later on, he gave a different explanation and did not tie it 
to that incident.  The veteran first described his claimed 
stressor when his friend fell overboard.  The veteran told 
the examiner it happened in 1974.  He previously reported it 
happened in 1977, 1978, or 1970.  He did not seem anxious 
when describing this event.  Second, the veteran indicated he 
saw a man sucked into a jet engine and killed.  He previously 
stated that he saw this three or four times, then another 
time indicated that he arrived on the deck after it happened.  
Third, the veteran described a time when a friend was shot in 
a brawl in a port in the Philippines.  The examiner pointed 
out that, when he described all those incidents, the veteran 
did not seem particularly upset.  He did not appear 
uncomfortable.  He seemed very relaxed as he talked about it.

The examiner noted that it did not seem the veteran was 
particularly traumatized by those described events.  Prior 
medical records showed the veteran was diagnosed with 
generalized anxiety disorder and major depression.  He seemed 
more upset about his financial situation.  The veteran 
reported a long history of drinking alcohol, and said he had 
stopped six years before.  He appeared to be somewhat anxious 
during the evaluation.  He had a tremor in his hands and 
feet.  He endorsed enough symptoms of PTSD to meet the 
criteria, although the veteran did not appear particularly 
anxious, and did not appear particularly concerned or 
bothered by the symptoms he described.  He indicated he had 
nightmares four or five times per week.  Mostly, they had to 
do with the face of the man who fell overboard.  This was in 
contrast to previous records, in which he indicated he did 
not remember the content of his nightmares.

The veteran indicated that he watched the news and rented 
movies that took him back to Vietnam.  The examiner observed 
that, as he was describing this, he did not seem upset.  He 
indicated he had avoidance and numbing.  He indicated he had 
trouble sleeping.  While the veteran reported he did not like 
to be around people, he interacted with the examiner in a 
warm, pleasant manner.  The veteran did not appear to have 
hallucinations, and denied feeling suicidal at that time.  He 
said the last time he thought about it was the last time he 
got a letter from VA and it made him mad.

On examination, the veteran was pleasant, cooperative, 
friendly, and relaxed.  Except for a tapping foot, he did not 
appear particularly anxious.  He maintained a reasonable 
level of eye contact.  He maintained a reasonable level of 
personal hygiene.  He was oriented to person, place, and 
time.  He did not demonstrate memory loss, but his story 
changed frequently.

The examiner indicated that the veteran presented a somewhat 
confusing picture.  Although he endorsed enough signs and 
symptoms of PTSD, the examiner would not diagnose PTSD.  The 
descriptions of the traumatic events changed throughout the 
evaluation.  It was the examiner's opinion that the veteran's 
claimed in-service stressors, even if they did happen, did 
not represent a traumatic type of stressor to the veteran at 
this point.  There was some question about whether the events 
actually happened.  Therefore, the examiner did not feel the 
veteran met the criteria for PTSD in spite of the fact that 
he endorsed, in a very bland fashion, enough of the symptoms 
to meet the criteria.

The examiner believed the Board should take into account the 
diagnosis of PTSD given to the veteran by his care providers.  
If the incidents reported actually happened, it was possible 
that his use of alcohol and what appeared to be a personality 
disorder earlier in his life could have actually been 
symptoms of PTSD.  It was not likely that the in-service 
December 1970 trip to sick bay represented the beginning of 
his current dysthymic disorder.  It seemed the veteran could 
not work because of physical difficulties.  He did a 
reasonable job with self-care.  The examiner diagnosed 
dysthymic disorder, not related to experiences in service.

In a September 2003 written statement, the veteran attempted 
to explain the bland demeanor he had demonstrated during his 
VA examination.  At the time, he stated, he was on medication 
to assist in managing his mood.  He stated that he was not 
showing emotions because his medications were prescribed to 
help him be emotionally stable and they worked.

August and October 2004 VA outpatient records show a 
diagnosis of PTSD.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge.  The veteran again described his claimed 
in-service stressors.  He indicated he did not actually see 
his friend go overboard.  He stated that he was in the 
Philippines at the time and it was his second tour of duty.  
He believed it was between 1975 and 1977.  Then he stated 
that it was between 1974 and 1978.  He did not remember the 
first name of this friend.  Then the veteran said he believed 
the incidents occurred between 1974 and 1976.

He then stated that, a few times, he saw men sucked into jet 
engines.  He did not know their names.  He then indicated 
that the third stressor was seeing someone get shot in the 
Philippines.  He was not a friend.  He was taken by a 
Philippines ambulance, and the veteran never found out what 
happened to him.  The veteran believed that this incident 
occurred at the same time the friend fell overboard.  The 
veteran could not remember the names of any other men onboard 
ship with him who could have corroborated his claimed in-
service stressors.  The veteran indicated that he sometimes 
saw his friend who fell overboard, in his dreams.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed December 1999 statement 
of the case (SOC) and February 2002 and August and October 
2003 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Service Connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2004); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat against enemy forces during service, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In the present case, the veteran has not contended, nor does 
his military service record show, that he engaged in combat 
while in service.  The claims file does not show, and the 
veteran does not contend, that he engaged in combat with the 
enemy.

Initially, we note that the veteran's service medical records 
show that he sought treatment once in service for suicidal 
tendencies.  This was in November 1970.  However, the January 
2003 VA examiner indicated that the veteran's current mental 
disorders were not related to this incident.  No other 
medical evidence associated with the veteran's claims file 
shows otherwise.  Therefore, the veteran's mental disorder 
cannot be service connected on this basis.

While the January 2003 VA examiner did not diagnose the 
veteran with PTSD, numerous VA clinical records and written 
statements have shown diagnoses of PTSD.  Furthermore, the VA 
examiner did note that the veteran demonstrated enough PTSD 
symptoms to warrant a diagnosis, even though he diagnosed 
dysthymic disorder instead.  Therefore, giving the benefit of 
the doubt to the veteran, the Board finds, for the purpose of 
our present analysis, that he does have a current diagnosis 
of PTSD. 

However, evidence of a current diagnosis satisfies only one 
of the three criteria needed to service connect the veteran 
for PTSD.  Since there is no evidence that the veteran 
engaged in combat with the enemy, he must present in-service 
stressors that can then be independently verified by VA.

First, the veteran described an incident where a friend of 
his came back onboard ship and got sick.  The veteran told 
his friend to clean his room.  As the friend was doing this, 
he apparently went up on deck, fell overboard, and drowned.  
It is unclear whether the veteran stated he was there to see 
this incident, or whether he heard about it afterwards.  
While the veteran supplied VA with his friend's last name, he 
was able to provide no more specific information with which 
the RO could attempt to verify this claimed stressor.

Second, the veteran has stated that he saw between one and 
four individuals sucked into jet engines while he was on 
board an aircraft carrier.  However, the veteran was unable 
to provide any dates for these events, other than to say that 
they happened while he was on board a particular ship, the 
U.S.S. Ranger, a time span of more than two years.

Third, the veteran contended that he was on shore in the 
Philippines and saw another man, described alternatively as a 
friend and a stranger, shot by Philippine police.  The man 
was taken away in an ambulance, and the veteran did not know 
what happened.  He was unable to provide an approximate date 
for this event or the name of the person shot.

The veteran has also been unable to name another person who 
served with him, and who might have been able to 
independently verify any of his claimed stressors.

The RO made several attempts to either verify the veteran's 
claimed in-service stressors or to elicit enough information 
from the veteran to verify his claimed

stressors.  The RO made a request to the Center for Unit 
Records Research.  The Center was unable to verify the 
veteran's claimed stressors through morning reports or ship's 
logs.  The RO was instructed to contact the Naval Historical 
Center.

The RO then contacted the Naval Historical Center and 
requested ship's logs.  The RO received a response which 
indicated that, in order for the research to be conducted, 
the veteran would need to provide a 60-day period when he 
believed the incidents occurred.  However, at no time 
throughout the course of this appeal has the veteran narrowed 
down a specific date or range of dates for any of these 
incidents.  Indeed, at different times, including during his 
Board hearing, he indicated that the claimed stressors 
occurred in 1970, 1974 to 1978, or 1977 to 1978.  He was 
unable to provide sufficient specificity as to any of his 
claimed stressors for the Naval Historical Center to research 
the deck logs.  The Board finds that, given the repeated 
attempts to verify the veteran's claimed in-service 
stressors, and the veteran's failure to provide more details 
regarding his claimed stressors, the veteran's stressors 
remain unverified.  Without at least one verified stressor, 
the veteran's PTSD cannot be service connected.

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

While the veteran has received a diagnosis of PTSD from VA 
care providers, such diagnoses were based upon his own 
accounts of stressor events.  However, he has not provided 
information with which the RO, upon consultation with 
military officials, could verify any of his claimed in-
service stressors.  As the evidence preponderates against the 
claim for service connection for PTSD, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


